Exhiit 99.1 Joint Filing Agreement The undersigned hereby agree that the Statement on Schedule 13G dated February 16, 2016 with respect to the shares of Common Stock of GlobeImmune, Inc., and any further amendments thereto executed by each and any of the undersigned shall be filed on behalf of each of the undersigned pursuant to and in accordance with the provisions of Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended. Dated:February 16, 2016 BIOTECHNOLOGY VALUE FUND, L.P. BVF INC. By: BVF Partners L.P., its general partner By: BVF Inc., its general partner By: /s/ Mark N. Lampert Mark N. Lampert By: /s/ Mark N. Lampert President Mark N. Lampert President MARK N. LAMPERT BIOTECHNOLOGY VALUE FUND II, L.P. /s/ Mark N. Lampert By: BVF Partners L.P., its general partner By: BVF Inc., its general partner By: /s/ Mark N. Lampert Mark N. Lampert President BVF PARTNERS L.P. By: BVF Inc., its general partner By: /s/ Mark N. Lampert Mark N. Lampert President
